DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II (FIG. 5, claims 1-6, and 8-10) in the reply filed on 9/20/22 is acknowledged.
Claims 7, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/22.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 thru 6, and 8 thru 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In lines 19-20 of claim 1, the applicant states “a conductive portion connected to the bonding portion”; however, it appears (see, for example, FIG. 5) that the conductive portion 29 is contiguous to the bonding portion 28 and not actually “connected”.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	In view of the 112 rejection above, claim(s) 1 thru 6, and 8 thru 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayerer et al. US 2012/0306087 A1.  Bayerer discloses (see, for example, FIG. 4) a semiconductor module 180 comprising a ceramic board 110, circuit pattern metal plate 112c, first surface (i.e. top surface), second surface (i.e. bottom surface), bonding area 182b, stress relaxation portion 182a, external connection portion 152/118, bonding portion 152, conductive portion 118, and solder 114a.  Because of the 112 rejection, it would have been obvious to one of ordinary skill in the art to have a conductive portion connected to the bonding portion in order to connect the semiconductor device to outside devices in different locations (i.e. laterally, above, etc.) according to the preferences of the user.
	Regarding claim 2, see, for example, Fig. 4 wherein Bayerer discloses the stress relaxation portion being a groove. 
Regarding claim 3, see, for example, Fig. 4 wherein Bayerer discloses the circuit metal plate 112c; Bayerer does not expressly disclose the circuit metal plate being rectangular shape; however, it would have been obvious to one of ordinary skill to use a rectangular shape which fits well in semiconductor devices without losing space, and further, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The bonding portion 152 extends in a direction to have a length parallel to the second direction.  Bayerer does not expressly disclose a ratio of the length of the bonding surface of the bonding portion of the external connection terminal in the second direction to the width of the slit or the groove is in a range of 1:0.1 to 1:0.3 in order to reliably connect the bonding portion to the groove, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 4, see, for example, Fig. 4 wherein Bayerer discloses the solder 114a disposed between the bonding surface of the bonding portion 152 and the bonding area of the circuit pattern metal plate 112c entirely covers the stress relaxation portion 182a.  
Regarding claim 5, see, for example, Fig. 4 wherein Bayerer discloses the bonding area reaches an edge of the circuit pattern metal plate 112c, the stress relaxation portion 182a being located within the bonding area and is apart from the edge of the circuit pattern metal plate, and the solder 114a being disposed to entirely cover from the stress relaxation portion 182a to the edge of the circuit pattern metal plate.
Regarding claim 6, see, for example, Fig. 4 wherein Bayerer discloses a gap between the solder 112 and a bottom of the groove.
Regarding claim 8, see, for example, Fig. 4 wherein Bayerer discloses a bent member; however, Bayerer does not clearly disclose the bent member having an L-shape.  It would have been obvious to one of ordinary skill to have an L-shape in order to make connections to other areas around a semiconductor device according to the preferences of the user, and further, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claim 9, see, for example, Fig. 4 wherein Bayerer discloses the bonding portion 152 have two opposing sides including a first side and second side that are parallel to each other, the external connection terminal 152/118 is bonded to the circuit pattern metal plate 112c such that the first side and the second side of the bonding portion 152 are parallel to a direction of the edge of the circuit pattern metal plate 112c, the conductive portion 118 being connected to the first side of the bonding portion, and the stress relaxation portion 182a is disposed in an area that overlaps a position of the first side or the second side of the bonding portion in the plan view.
Regarding claim 10, see, for example, Fig. 4 wherein Bayerer discloses the circuit pattern metal plate 112c has two opposing sides that are parallel to each other; the stress relaxation portion is provided in plurality 182b/182a; and two of the stress relaxation portions are respectively disposed at positions facing each other with the bonding portion 152 of the external connection terminal 152/118 therebetween in the plan view, and respectively extend along one of the two opposing sides of the circuit pattern metal plate 112c.
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
November 21, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815